DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles W. Griggers on 5/13/2022.

The application has been amended as follows:
IN THE CLAIMS;
See Examiner’s Amendment attached. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1
The prior art of record, Aplemakh et al., (US 9,400,801 B1) (hereinafter “Aplemakh”) discloses
 A system for opening a local file remotely, comprising:
at least one computing device comprising a processor and a memory; and
machine readable instructions stored in the memory that, when executed by the processor, cause the at least one computing device to at least:
receive a user request to open the local file of a client device remotely;
identify a remotely executed application to open the local file 

cause the remotely executed application to open a copy of the local file from the remote data store

The prior art of record, Fok et a., (US 2011/0099497 A1) (hereinafter “Fok”) discloses
identify a remotely executed application 
However, Aplemakh and Fok do not disclose limitations
 “responsive to the local file being dragged-and-dropped onto the second icon, cause the client device to automatically transfer the local file to a remote data store accessible to the remotely executed application; and
automatically transfer a modified copy of the local file from the remote data store back to the client device, wherein the modified copy of the local file is deleted from the remote data store”.
Theses claimed limitations in combination with other elements cited subject matter that is novel and nonobvious. Thus, claim 1 and its dependent claims are allowed.
Claim 8
Aplemakh et al., (US 9,400,801 B1) (hereinafter “Aplemakh”) discloses
 A method for opening a local file remotely, comprising:
receiving a user request to open the local file of a client device remotely;
identify a remotely executed application to open the local file 

causing a remotely executed application in the remote desktop environment to open a copy of the local file from the remote data store

Fok et a., (US 2011/0099497 A1) (hereinafter “Fok”) discloses
identifying a remote desktop environment 
However, Aplemakh and Fok do not disclose limitations
 “responsive to the local file being dragged-and-dropped onto the second icon, causing the client device to automatically transfer the local file to a remote data store accessible to the remote desktop environment; and
automatically transfer a modified copy of the local file from the remote data store back to the client device, wherein the modified copy of the local file is deleted from the remote data store”.
Theses claimed limitations in combination with other elements cited subject matter that is novel and nonobvious. Thus, claim 8 and its dependent claims are allowed.
Claim 14
Aplemakh et al., (US 9,400,801 B1) (hereinafter “Aplemakh”) discloses
 A non-transitory computer readable medium comprising machine readable instructions that, when executed by a processor of a client device, cause the client device to at least:
receive a user request to open a local file from the client device in a remotely executed application 

automatically cause the remotely executed application to open a copy of the local file from the remote data store; 

Fok discloses
based at least in part on a first icon corresponding to the local file being dragged-and-dropped onto a second icon corresponding to the remotely executed application
However, Aplemakh and Fok do not disclose limitations
 “responsive to the local file being dragged-and-dropped onto the second icon, automatically transfer the local file to a remote data store accessible to the remotely executed application; and
automatically transfer a modified copy of the local file from the remote data store back to the client device, wherein the modified copy of the local file is deleted from the remote data store and automatically transfer a modified copy of the local file from the remote data store back to the client device, wherein the modified copy of the local file is deleted from the remote data store”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus claims 1, 8 and 14 and its dependent claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194